DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After Final Office Action, Applicant  filed an RCE with amended claims to recite a method, an apparatus, or a non-transitory computer readable medium for identifying a road strand, below a baseline safety level, of a roadway to reduce driving errors or accidents. 
As such, all claim rejections under 35 USC § 112(a), 35 USC § 112(b) and 35 USC § 101  have been overcome by the claim amendments.

On the Final Office Action, indicated that claims 18 and 21 are allowable if the rejections under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) are overcome and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant provided amendment to the independent claim 14, from which claim 18 depends, and independent claim 21 to overcome the rejections under 35 U.S.C. §112(a) and 35 U.S.C. §112(b). 

In addition, further prosecution of the amended claims, search results (PE2E, IP.COM, Google Patent) revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 14, 19 & 21. 



Amended Independent claims 1, 14, 19 & 21 have some limitations that no search results revealed any disclosing prior art as cited below; 
Claim 1: “a method for identifying a road strand, below a baseline safety level, of a roadway to reduce driving errors or accidents, the method further comprising: identifying probe data for a roadway having a plurality of lanes; selecting a subset of the probe data for a predetermined lane of the plurality of lanes; calculating values for a change in velocity between a first velocity and a second velocity, over a predetermined time interval or a predetermined distance interval, for multiple sequences in the subset of the probe data; clustering values for the change in velocity between the first velocity and the second velocity, over a predetermined time interval or a predetermined distance interval, based on a danger value; identifying the road strand, below the baseline safety level, from the clustered values; and storing the road strand, below the baseline safety level, in a geographic database in association with the predetermined lane for the roadway.”
Claim 14: “an apparatus for identifying map data including at least one road strand, below a baseline safety level, of a roadway to reduce driving errors or accidents,...”
Claim 19: “a non-transitory computer readable medium for identifying a road strand, below a baseline safety level, of a roadway to reduce driving errors or accidents,...”
Claim 21: “a method for identifying a road strand, below a baseline safety level, of a roadway to reduce driving errors or accidents,...”

Applicant’s arguments, see Applicant Arguments/Remarks pages 9-13, filed on 08/05/2021, with respect to independent claims 1, 14, 19 & 21 have been fully considered and are persuasive. Therefore, the rejection of independent claims  1, 14, 19 & 21; 
i- under 35 U.S.C. 112(a), 
ii- under 35 U.S.C. 112(b), 
iii- under 35 U.S.C. 101 & 
iv- under 35 U.S.C. 35 U.S.C. 102(a)1 and 102(a)(2) 
have been withdrawn.

Some of the closest prior art found on search (PE2E, IP.COM, Google Patent);

STENNETH; Leon et al., US 20160144853 A1, METHOD AND APPARATUS FOR PROVIDING NOTIFICATIONS BASED ON RANKING OF ROAD LINKS
Remarks: Discloses an approach for determining one or more road links that are associated with at least one curvature value greater than at least one curvature threshold value.  The approach further involves processing and/or facilitating a processing of the at least one curvature value, the humanized speed information, and the speed limit information to determine danger level information for the one or more road links. However, fails to disclose claim elements stated at step 2 above.

Fowe; James Adeyemi	US 20150160024 A1	Ranking of Path Segments Based on Incident Probability
Remarks: Discloses a route selection based on the likelihood that an incident will occur while traveling on the route. An apparatus receives request for routing to a destination and identifies alternative routes to the destination. The apparatus selects one of the alternative routes based on the incident probabilities.. However, fails to disclose claim elements stated at step 2 above.

Shuman; Michael V et al.	US 20180352376 A1	LOCATION FINGERPRINTING,
Remarks: Discloses apparatus and methods for creating and/or using location fingerprints to be used to verify a device location by comparing the sensor criteria associated with the purported device location to sensor data received from the device at the actual device location. However, fails to disclose claim elements stated at step 2 above.

Mubarek; Omer et al.	US 20180122229 A1	AUTOMATED TRAFFIC SIGNAL OUTAGE NOTIFICATION WITHOUT SIGNAL TIMING AND PHASE INFORMATION
Remarks: Discloses systems and methods for determining when a traffic signal associated with one or more paths through a road intersection is malfunctioning. Congestion prior to and subsequent to the road intersection is identified from a plurality of probe reports. However, fails to disclose claim elements stated at step 2 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-4, 6-21 are allowed.
a. Claims 1, 14, 19 & 21 are allowed independent claims.
b. Claims 2-4 & 6-13 are allowed due to dependencies to the allowed claim 1.
c. Claims 15-18 are allowed due to dependencies to the allowed claim 14.
d. Claim 20 is allowed due to dependencies to the allowed claim 19.

Invention Drawings:

    PNG
    media_image1.png
    735
    659
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    446
    1181
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    746
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    442
    media_image4.png
    Greyscale
        
    PNG
    media_image5.png
    757
    438
    media_image5.png
    Greyscale
            


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665